Allowability Notice
1. This action is in response to the amendment filed 08 April 2022.
2. Claims 1-10 and 12-20 are pending. Claim 11 is cancelled. Claims 1-10 and 12-20 are considered in this Office action

Notice of Pre-AIA  or AIA  Status
3. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE
4. Allowed Claims: Claims 1-10 and 12-20 are allowed.
5 Examiner’s Statement of Reasons for Allowance: The following is an examiner’s statement of reasons for allowance:

35 U.S.C. 101
6. The claims are patent eligible as they meet the Alice test for eligibility under 35
USC §101 and the 2019 PEG as the claims recite limitations which are not abstract under Prong 2 of step
2A of the Alice analysis, as any abstraction recited in the Claim limitations which may be construed as “A
Mental Process” and “Certain Method of Organizing Human Activity”. Such as receiving ranking information and operations are integrated into a practical application, as the additional elements applies the judicial exception in a meaningful way by restricting a subsequent database rank operation request for any database record of the set of database records for at least a duration in which the database record lock is acquired. Thus the claims are not directed at an abstract idea under 2A Prong 2 of the 2019 PEG, as they are integrated into a practical application and thus eligible under 35 USC §101 Alice.

35 U.S.C. §103
	7. The closest prior art of record includes Kirshenbaum, Iwasaki, and Chamdani.   Kirshenbaum et al. (US patent number 8719073) describing a categorizer that produces a measure regarding cases associated with an issue where information regarding cases associated with the issue is received after one or more events have occurred with respect to the issue, but does not teach an associated rank value and then using the rank values of the plurality of issues to defining an order of the plurality of issues and in response to successfully acquiring locks, Iwasaki et al. (US patent number 5274809) describing a task execution control where at a time point when a post issue task ends the use of a shared resource and another task is allowed to the shared resource, but does not teach an associated rank value and then using the rank values of the plurality of issues to defining an order of the plurality of issues and in response to successfully acquiring locks, and Chamdani et al. (US publication number 2009/0254774) describing a run-time scheduler that schedules tasks for queries on execution resources in a dataflow fashion where the run-time scheduler may comprise a task manager, but does not teach an associated rank value and then using the rank values of the plurality of issues to defining an order of the plurality of issues and in response to successfully acquiring locks.

	Other close art of record include Dawson et al. (US publication number 20140304505) describing an abstraction layer for default encryption with orthogonal encryption logic session object, and automated authentication with a method for online litigation, but does not teach an associated rank value and then using the rank values of the plurality of issues to defining an order of the plurality of issues and in response to successfully acquiring locks, Frolik et al. (US publication number 20020152257)  describing sequential issues of information makes these issues available only in sequence and only in accordance with certain rules such as the sequence can be accessed only for a set number of issues and only in ascending numerical order but does not teach an associated rank value and then using the rank values of the plurality of issues to defining an order of the plurality of issues and in response to successfully acquiring locks, and Hindle et al. (Alipour, Anahita & Hindle, Abram & Stroulia, Eleni. (2013). A contextual approach towards more accurate duplicate bug report detection. 10th Working Conference on Mining Software Repositories (MSR). 183-192. 10.1109/MSR.2013.6624026.) describing issue-tracking systems used by software projects contain issues, bugs, or tickets written by a wide variety of bug reporters, with different levels of training and knowledge about the system under development but does not teach an associated rank value and then using the rank values of the plurality of issues to defining an order of the plurality of issues and in response to successfully acquiring locks. 
	The references fail to teach the maintaining of issues which each have an associated rank value and then using the rank values of the plurality of issues to defining an order of the plurality of issues and in response to successfully acquiring locks on the relevant issues calculating a new rank value for the subject issue and saving it by restricting a subsequent database rank operation request for any database record of the set of database records for at least a duration in which the database record lock is and
although parts are taught be each of the prior art the combination would be non-obvious as to this
specific way, and these are the reasons which adequately reflect the Examiner's opinion as to why Claims 1-10 and 12-20 are allowable over the prior art of record.
8. Any comments considered necessary by applicant must be submitted no later than the
payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.
Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
9. Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY-MING WANG whose telephone number is (571)272-5273. The examiner can normally be reached M-F 8:00 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eric Stamber can be reached on 571-272-6724. The fax phone number for the organization where this application or proceeding is assigned is 571-273-1831.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JAY-MING WANG/Examiner, Art Unit 3683                                                                                                                                                                                                        7/28/2022

/JOSEPH M WAESCO/Primary Examiner, Art Unit 3683